Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment file on 12/30/2020 is acknowledged. New claims 11 and 12 have been added. Claims 1-12 are under examination in the instant office action.

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/30/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections remained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claims are hereby included in the rejections and the 
Claims 1-8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sawai et al. (JP 2004035461 A) as evidenced by Hayes (US 4,870,010) in view of Okada (US 2005/0265940 A1).
Sawai et al. teach odorproof deodorants for skin comprising a deodorant such as
ZnO or green tea extract (paragraph 25), an pH buffering electrolyte such as citric acid-sodium citrate (claim 2, paragraph 12, 30, 36, a preservative according to Hayes column 7, line 44-45), 0.01 to 20% by total weight of amino acids such as glycine, alanine, valine, leucine, etc., (paragraph 15), and surfactant including amphoteric surfactant such as lauryl dimethyl amino acetic acid betaine, hydrophilic nonionic surfactant, etc., (paragraph 21 and 23) and exemplified purified water (the deionized water claimed in the instant claim 12 is within or overlap with purified water) in paragraph 45), a composition comprising 46.5% water and 1% by weight of hydrophilic nonionic surfactant, and 1% by weight of glycine  (paragraph 43), and a composition comprising 0.5% by weight of green tea extract (paragraph 51).
Since any one of amphoteric, anionic, cationic or non-ionic surfactant can be incorporated in the compositions taught by Sawai et al.; cationic or non-ionic surfactant is not a must have component while anionic, cationic or non-ionic surfactant (claim 8). 
Sawai et al. do not specify: i) the specific combination of ZnO, an organic acid, an aqueous solvent, and an amphoteric surfactant; ii) the mass ratio between ZnO and organic acid, i.e., the weight percentage of ZnO and the total weight percentage of ZnO and acid relative to aqueous solvent; iii) the amino acid including sarcosine (claim 7); and iv) the weight percentage of an amphoteric surfactant.
The 1st deficiency is cured by the rational that it would have obvious to have selected various combinations of various disclosed ingredients (deodorant, antibacterial, solvent, and amphoteric surface active agents) from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”.
Although Sawai et al. do not specifically teach the combination of ingredients as-claimed within a single embodiment, the deodorant of Sawai et al. may contain water (for example in a roll-on deodorant preparation 38) and preferably contains glycine as an antibacterial component which is required by instant claim 1 and suggests the incorporation of amphoteric surface active agents of which lauryl dimethyl amino acetate is a species (paragraph 21). Therefore, one of ordinary skill in the art reading Sawai et al. would have recognized that the instantly-claimed composition is an obvious variation of the Sawai et al. teachings and that combining the instantly-claimed ingredients would have required no more than selecting alternative ingredients already disclosed by Sawai et al. as being effective equivalents for incorporating into their deodorant composition.
The 2nd deficiency is cured by Okada who teaches deodorant compositions comprising from 0.05 to 5% by total weight of ZnO in combination with a hydroxyl acid including ascorbic acid, a betaine compound including cocoamidopropyl betaine, lauryl dimethyl amino acetic acid betaine, etc., and solvent including water (entire reference, especially abstract, paragraph 15, 17, 22, 30, 40, example 13, and claims 3, 4, and 10). 
Given the 1% by weight of glycine in a composition comprising 46.5% by weight of water and a weight percentage of deodorant ZnO of 0.05 to 5% relative to the total weight, the total weight of glycine and ZnO relative to the weight of aqueous solvent is calculated to be 2.25-12.9% ((1+0.05)/46.5=2.25% and (1+5)/46.5=12.9%).
The 3rd deficiency is cured by the rational that homologs differing only in the substitution of hydrogen with methyl, are prima facie obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to replace H- on the –NH2 in glycine with -CH3 to form sarcosine.
Homologs differing only in the substitution of hydrogen with methyl, are prima facie obvious, and require no secondary teaching. An obviousness rejection based on 
The 4th deficiency is cured by Sawai et al.’s teachings of a composition comprising 1% by weight of hydrophilic nonionic surfactant.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine Sawai et al.’s teachings in paragraph 21, 23, and 43 specify the weight percentage of an amphoteric surfactant in the composition taught by Sawai et al. being 1%. Both amphoteric surfactant and hydrophilic nonionic surfactant being exchangeable surfactant in deodorant compositions and 1% by weight of hydrophilic nonionic surfactant being incorporated in deodorant compositions were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the composition taught by Sawai et al. comprising 1% by weight of an amphoteric surfactant flows from both amphoteric surfactant and hydrophilic nonionic surfactant have been in the prior art, and from their being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants’ arguments based on the amendments are addressed in the modified rejection above (underlined). 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the .

Claims 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sawai et al. (JP 2004035461 A) and Okada (US 2005/0265940 A1) as evidenced by Hayes (US 4,870,010), further in view of Kasahara et al. (JP H01129854) and Ito (US 2010/0035288 A1).
The teachings of Sawai et al. are discussed above and applied in the same manner.
Sawai et al. do not specify amphoteric surfactants including sodium lauryl diamino ethyl glycine.
This deficiency is cured by Kasahara et al. who teach both alkyl poly(aminoethyl)glycine and dimethyl alkyl betaine salts are suitable sterilizing amphoteric surfactants in hygienic agent composition for deodorization (entire reference) and Itoh who teaches sodium lauryl diaminoethylglycine (alkyl poly(aminoethyl)glycine) being a surfactant (table 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Sawai et al., Kasahara et al., and Ito to replace the amphoteric surfactant lauryl dimethyl amino acetic acid betaine (an inner salt, dimethyl alkyl betaine) in the composition taught by Sawai et al. with sodium lauryl diaminoethylglycine. Both alkyl poly(aminoethyl)glycine and dimethyl alkyl betaine salts are suitable sterilizing amphoteric surfactants in hygienic agent composition for deodorization and sodium lauryl diaminoethylglycine being a known surfactant (alkyl .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sawai et al. (JP 2004035461 A) and Okada (US 2005/0265940 A1) as evidenced by Hayes (US 4,870,010), further in view of Van Der Waal et al. (US 2012/0328708 A1).
The teachings of Sawai et al. are discussed above and applied in the same manner.
Sawai et al. do not specify the pH buffering agent including sodium sorbate.
This deficiency is cured by Van Der Waal et al. who teach buffer system for a disinfectant or antimicrobial composition being citric acid, sorbic acid and the sodium thereof (entire reference, especially abstract and paragraph 33).
.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612